Citation Nr: 0009585	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  97-19 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for a mental disorder.

2.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for a low back disability.  

3.  Entitlement to service connection for a right foot 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1974 to 
March 1976.  

These matters came to the Board of Veterans' Appeals (Board) 
from an April 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In 1979, the veteran commenced a claim alleging entitlement 
to service connection for a nervous condition.  In an October 
1979 decision, the RO denied the claim.  Notice of the RO's 
denial and information concerning the veteran's appellate 
rights were addressed in a letter dated in October 1979.  
Appellate action was not initiated, and as a result, the RO's 
decision became final.  

A claim of entitlement to service connection for a low back 
disability was initiated in 1985, and the RO denied the claim 
in October 1985.  Notice of the RO's denial and information 
concerning the veteran's appellate rights were addressed in a 
letter dated in October 1985.  Appellate action was not 
initiated, and as a result, the RO's decision became final. 

In January 1996, the veteran submitted a claim alleging 
entitlement to service connection for a back disability, a 
right foot disability, asthma, sinusitis, immature 
personality disorder, and hypertension.  In an April 1996 
decision, the RO denied the claims of entitlement to service 
connection for a right foot injury, hypertension, asthma and 
chronic sinusitis.  The RO also determined that new and 
material evidence had not been submitted to warrant reopening 
the claims of entitlement to service connection for low back 
strain and a personality disorder.  In February 1997, the 
veteran submitted a notice of disagreement which addressed 
depression, a back condition and both feet.  Since the denial 
strictly dealt with the personality disorder and the right 
foot, the RO treated the mention of depression and a left 
foot disability as separate claims and denied them in a 
February 1997 decision.  The RO also incorporated the issue 
of a personality disorder into the notice of disagreement, 
and addressed the matter in the statement of the case.  In 
February 1997, a statement of the case which addresses the 
matters listed on the face of this decision was issued.  In 
June 1997, the veteran submitted a substantive appeal which 
mentioned the low back condition, personality disorder, 
anxiety with depression, and a broken right toe.  

A review of the claims folder indicates that the veteran had 
requested, but later canceled, a hearing.


FINDINGS OF FACT

1.  In an unappealed decision of October 1979, the RO denied 
the claim of service connection for a nervous condition on 
the basis that the veteran's nervous condition was shown to 
be a personality disorder which is not a disease or injury 
under the law. 

2.  The evidence reviewed and submitted since the RO denied 
the claim of service connection for a nervous condition in 
October 1979 is cumulative and redundant, and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

3.  In an unappealed decision of October 1985, the RO denied 
the claim of entitlement to service connection for a low back 
disability on the basis that the low back pain in service was 
acute and transitory and a relationship to any post-service 
condition had not been noted. 

4.  The evidence reviewed and submitted since the RO denied 
the claim of service connection for a low back disability in 
October 1985 is cumulative and redundant, and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

5.  There is no competent (medical) evidence of record which 
establishes a current diagnosis of right foot disability.


CONCLUSIONS OF LAW

1.  The RO's October 1979 denial of the claim of entitlement 
to service connection for a nervous condition is final; 
evidence submitted since that denial is not new and material, 
and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1103 
(1999).

2.  The RO's October 1985 denial of the claim of entitlement 
to service connection for a low back disability is final; 
evidence submitted since that denial is not new and material, 
and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1103 
(1999).

3.  The veteran has not submitted a well-grounded claim of 
service connection for a right foot disability.  38 U.S.C.A. 
§ 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether New and Material Evidence Has Been Submitted to 
Warrant Reopening the Claims of Entitlement to Service 
Connection for a Personality Disorder and a Low Back 
Disability

The service medical records show that the spine was normal at 
the time of the entrance examination in September 1974 and 
the separation examination in March 1976.  The medical 
history report completed for the enlistment examination in 
1974 is negative for reports of psychiatric problems and low 
back disorders.  In June 1975, the veteran took some Tedral 
tablets in a suicidal gesture.  At that time, he was 
diagnosed with immature personality and was returned to duty.  
In July 1975, the veteran complained of back pain, and was 
diagnosed with lumbar muscle sprain.  

VA records show that the veteran was admitted to the hospital 
in June 1979.  He was treated for hysterical personality, 
appendicitis and postural lower back pain.  In August 1979, 
he was admitted and treated for depressive personality.  

In 1979, the veteran commenced a claim alleging entitlement 
to service connection for a nervous condition.  In an October 
1979 decision, the RO denied the claim on the basis that the 
veteran's nervous condition was shown to be a personality 
disorder which is a constitutional or developmental 
abnormality and not a disability under the law. 

In September 1985, the veteran was admitted to a VA facility 
with a complaint of low back pain.  It was noted that he had 
undergone disc surgery at Alexandria Hospital 1984.  In 
October 1985, the RO denied the claim of entitlement to 
service connection for a low back disability on the basis 
that the low back pain in service was acute and transitory 
and a relationship to any post-service condition had not been 
noted.  

In the absence of appellate action, the 1979 and 1985 
decisions became final.  Decisions of the RO are final under 
38 U.S.C.A. § 7105 (West 1991); however, the VA must reopen 
the claim and review the former disposition of the case where 
new and material evidence is submitted with regard to that 
previously disallowed claim.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The United States Court of Appeals for Veterans Claims 
(Court) has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  If there is such evidence, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
A decision regarding either is appealable.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  If the evidence is found 
to be new and material under these guidelines, the claim is 
reopened, and then the Board must evaluate the merits of the 
veteran's claims in light of all the evidence.  

Finally, the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record subsequent 
to these claims were last denied.  

Regarding the matter of service connection for a personality 
disorder, VA records do show that the veteran was admitted to 
a VA facility in August 1997, and that mild drug overdose, 
"depressive discharge," (sic) and inadequate personality 
were listed as diagnoses at the time of discharge.  The 
remaining evidence, which consists of VA records dated in the 
1990s, reflects diagnoses of depression, anxiety and 
substance abuse.  

The Board finds that this evidence is not new and material 
since the evidence of record in 1979 clearly established that 
the veteran had been diagnosed with the disability he claims 
is service-connected, a personality disorder.  Furthermore, 
just as when the claim was denied in 1979, personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  See 38 C.F.R. § 3.303(c) (1999).  
Nor is there evidence of disability resulting from a mental 
disorder "superimposed on a personality disorder" as 
provided at 38 C.F.R. § 4.127 (1999).  Chronic substance 
abuse is not a disability that, for compensation purposes, 
may be considered to have been incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(16), 105(a), 1131 (West 
1991); 38 C.F.R. §§ 3.301, 3.303 (1998); VAOPGCPREC 2-97; 
VAOPGCPREC 2-98.  Therefore, even if the claim were reopened 
it would be denied as a matter of law.  The Board points out 
that where a claim is absent of legal merit or there is a 
lack of entitlement under the law, the claim must be 
terminated.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Therefore, additional evidence showing the existence of 
mental disorders for which service connection is precluded 
cannot be regarded as "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156.

Regarding the matter of the low back claim, X-rays of the 
lumbar and thoracic spine were taken in October 1986, and the 
examiner reported an impression of a normal x-ray of the 
lumbar and thoracic spine.  The veteran was treated in May 
1995 for post-operative arachnoiditis, L-5, S-1, 
radiculopathy.  The history of the surgery in 1984 was noted.  
X-rays of the lumbar spine were negative.  References to the 
veteran's chronic low back pain were noted at times when he 
was admitted for detoxification in 1990 and 1995.  

A VA examination was conducted in September 1997.  At that 
time, the veteran relayed a history of chronic low back pain 
dating back to 1974, and said that he had injured his back 
and required a partial diskectomy at L4-5.  The examiner 
reported a diagnosis of chronic lumbosacral strain.  Another 
VA examination was conducted in December 1998.  It was noted 
that degenerative arthritis was found on the lumbar spine x-
ray.  The examiner diagnosed residuals, status post 
laminectomy for ruptured disc, with chronic lumbosacral 
strain and degenerative arthritis of the lumbosacral spine.  

As in 1985, it is clear that the veteran suffers from chronic 
low back pain, and that surgery was required at one point in 
1984.  Also, as in 1985, the record is devoid of evidence 
which would demonstrate that the low back pain treated during 
service was not acute and transitory, or that it is somehow 
related to a post-service condition.  Therefore, the evidence 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim, and therefore not new 
and material within the meaning of 38 C.F.R. § 3.156. 

As outlined above, it is the determination of the Board that 
the evidence presented by the appellant with regard to his 
claims of entitlement to service connection for a mental 
disorder and a low back disability is not new and material, 
thus the claims are not reopened.  

Entitlement to Service Connection for a Right Foot Disability

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999). 

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) for service connection for 
a right foot disability.  There must be more than a mere 
allegation; a claimant must submit evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990), 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If he has 
not, his appeal must fail and there is no duty to assist him 
in the development of facts pertinent to that claim.  
38 U.S.C.A. § 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claim is 
not well grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well grounded, the Board 
notes that the record on appeal includes the veteran's 
service medical records, VA treatment records, and VA 
examination reports. 

In this case, the service medical records clearly document 
problems the veteran had with the right foot during service.  
His feet were normal at the time of his entrance examination 
in 1974 and his medical history report at the time of 
enlistment was negative for reported problems with the right 
foot.  However, in June 1975, he suffered from a blister 
located over the bony prominence of the right foot.  Also, in 
July 1975, the veteran injured his right foot when he dropped 
a trash can on it.  The examiner reported an assessment of 
possible fracture of the right great toe with trauma.  X-rays 
did not reveal a fracture.  

Although these incidents with the right foot are noted in the 
service medical records, there is no evidence of a current 
disability of the right foot.  It is noted that the 
separation examination of 1976 indicates that the feet were 
normal, and VA treatment records which include general 
medical examination findings do not contain references to 
complaints or disorders related to the right foot.  Also, VA 
examinations conducted in September 1997 and December 1998 
are negative with regard to a current right foot disability.  

In September 1997, the veteran reported that he has 
occasional pain and swelling, and that the condition was 
asymptomatic at that time.  Also, he could not recall which 
was the affected foot.  The examination did not reveal any 
gross deformity of the feet.  The examiner diagnosed 
contusion injury to one of the feet, and mentioned that the 
condition was asymptomatic.  

When he was examined in December 1998, the examiner found 
that there was history of a right foot injury, and that there 
were no observed residuals from the injury.  The examiner 
opined that the veteran's current symptoms in the feet may be 
due to peripheral neuropathy which is not connected to the 
injury or to his rheumatoid arthritis which was also not 
connected to the injury.  

Other than complaints of occasional pain and swelling, there 
is not a diagnosed condition with respect to the right foot 
and the VA examiners did not find any residuals related to 
the injury in service.  In the case Sanchez-Benitez v. West, 
No. 97-1948 (U.S. Vet. App. Dec. 29, 1999), the Court made a 
distinction between the consideration of pain as it pertains 
to the rating of a service-connected disability and the 
consideration of pain as a disability for which service 
connection may be granted.  Essentially, the Court held that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Therefore, the first requirement for a well-grounded claim 
has not been met in this instance.  Furthermore, the when the 
veteran was examined in 1998, the VA examiner opined that the 
symptoms were probably related to something other than the 
injury in service.  Therefore, the evidence of record does 
not show that the possible underlying malady or condition for 
his symptoms is related to his service.  

Normally, where the issue is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  However, the Court has held that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
In this case, those with specialized medical knowledge have 
concluded that there is not a current right foot disability, 
and that the veteran's complaints are possibly related to 
something other than the injury that occurred during service.  
Therefore, the only evidence which remains in support of his 
claim is composed of the veteran's bare assertions.  However, 
it is noted that the assertions of a lay party on matters of 
medical causation of a disease or disability are not 
sufficient to make a claim well grounded.  Moray v. Brown, 5 
Vet. App. 211 (1993).  Therefore, the veteran's assertions, 
standing alone, do not constitute competent medical evidence 
of a well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claim is not well grounded, and the Board does not 
have jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Accordingly, the veteran cannot invoke the 
VA's duty to assist in the development of the claim under 
38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994). 

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing the 
claims, VA may be obliged under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete the 
application.  This obligation depends on the particular facts 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the 
RO fulfilled its obligation under 38 U.S.C.A. § 5103(a) (West 
1991) in the statement of the case and supplemental statement 
of the case.  Furthermore, by this decision, the Board is 
informing the veteran of evidence which is lacking and 
necessary to make this claim as set forth above well-
grounded.  To obtain further consideration of the matters on 
appeal before the Board, the veteran may file a claim 
supported by medical evidence demonstrating a current right 
foot disability related to the injury to the right foot 
during service.  


ORDER

New and material evidence has not been submitted to warrant 
reopening the claim of entitlement to service connection for 
a mental disorder, and the appeal is denied.  

New and material evidence has not been submitted to warrant 
reopening the claim of entitlement to service connection for 
a low back disability, and the appeal is denied.  

The claim of entitlement to service connection for a right 
foot disability is not well grounded, and the appeal is 
denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

